

114 S1986 IS: Moapa Band of Paiutes Land Conveyance Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1986IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo provide for a land conveyance in the State of Nevada.
	
 1.Short titleThis Act may be cited as the Moapa Band of Paiutes Land Conveyance Act.
 2.DefinitionsIn this Act: (1)MapThe term map means the map entitled Moapa River Reservation Expansion, dated August 5, 2015, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TribeThe term Tribe means the Moapa Band of Paiutes.
			3.Transfer of land to be held in trust for the Moapa Band of Paiutes
 (a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b) shall be—
 (1)held in trust by the United States for the benefit of the Tribe; and (2)part of the reservation of the Tribe.
 (b)Description of landThe land referred to in subsection (a) is the approximately 25,977 acres of land administered by the Bureau of Land Management and the Bureau of Reclamation as generally depicted on the map as Reservation Expansion Land.
 (c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
 (d)GamingLand taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
			4.Tribal fee land to be held in trust
 (a)In generalAll right, title, and interest of the Tribe in and to the land described in subsection (b) shall be—
 (1)held in trust by the United States for the benefit of the Tribe; and (2)part of the reservation of the Tribe.
 (b)Description of the landThe land referred to in subsection (a) is the approximately 88 acres of land held in fee by the Tribe as generally depicted on the map as Fee Into Trust Lands.
 (c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).